Citation Nr: 0300363	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  94-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971, with subsequent reserve service ending in 
November 1984.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 RO decision which denied 
service connection for a psychiatric disorder.  A personal 
hearing was held before a member of the Board in November 
1996.  In February 1997, the Board remanded the case to 
the RO for further procedural development.  The case was 
subsequently returned to the Board.

In July 1989, the Board denied service connection for a 
psychiatric disorder.  The Board decision is final.  Thus, 
new and material evidence is needed to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002).  In 
December 1990, the RO denied the claim for service 
connection for a psychiatric disorder.  Even if the RO 
determined that new and material evidence was presented to 
reopen the claim, such is not binding on the Board; and 
the Board must first decide whether evidence has been 
submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening 
is unlawful when new and material evidence has not been 
submitted).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In July 1989 decision, the Board denied service 
connection for a psychiatric disorder.  Evidence received 
since the July 1989 Board decision includes some evidence 
which is not cumulative or redundant of evidence 
previously considered, and some of the additional 
evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3.  The veteran's current schizophrenic disorder began 
years after his active duty service and was not caused by 
any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
a claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2002).

2.  A psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It appears that all evidence 
has been developed to the extent possible, and the veteran 
has been afforded VA examination.  The new law and 
regulations also include new notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that 
discussions as contained in the initial rating decision, 
in the statement of the case, in supplemental statements 
of the case, and in a letter dated in June 2001 have 
provided the veteran with sufficient information regarding 
the applicable rules.  The veteran and his representative 
have submitted written arguments and testimony.  The 
letter, the statement of the case, and the supplemental 
statements of the case  provided notice to the veteran of 
what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty in the Army from January 
1970 to September 1971, with no overseas service.  A 
review of his service medical records shows that in a 
report of medical history dated in August 1969, he denied 
a history of nervous trouble of any sort.  On induction 
medical examination in January 1970, his psychiatric 
system was listed as clinically normal.  On separation 
medical examination performed in August 1971, his 
psychiatric system was listed as clinically normal.  No 
disqualifying defects were found, and the veteran's 
physical profile (PULHES) included S-1 (normal) for the 
psychiatric system.  In a handwritten note on the August 
1971 examination report, the veteran wrote, "I am In Good 
Health."  Service medical records are negative for a 
chronic psychiatric disorder.

Records show that the veteran had subsequent service in 
the U.S. Army Reserve, and in the U.S. Army National 
Guard.  Service medical records from this period of 
reserve service show that on medical examinations 
performed in April 1975, December 1975, August 1978, and 
February 1980, the veteran's psychiatric system was listed 
as clinically normal.  In each of these examinations, no 
disqualifying defects were found, and the veteran's 
physical profile (PULHES) included S-1 (normal) for the 
psychiatric system.  In reports of medical history dated 
in April 1975, December 1975, August 1978, and February 
1980, the veteran denied a history of nervous trouble of 
any sort.  In the February 1980 report of medical history, 
the veteran said he was in good health and was presently 
taking no medication.

In May 1981, the veteran submitted a claim for service 
connection for hearing loss.  He did not mention a 
psychiatric disorder.

VA outpatient treatment records dated from November 1982 
to December 1982 reflect treatment for psychiatric 
complaints.  In mid-November 1982, the veteran presented 
with multiple physical complaints and said he was unable 
to keep a job; he requested to see a psychiatrist.  A 
November 1982 consultation report from the mental hygiene 
clinic shows that he was diagnosed with anxiety disorder.  
A social worker's note reflects that the veteran reported 
that he was a woodworker at Andrews Air Force Base (AFB) 
for six or seven years until 1978, when he was removed 
from his job for not hearing or attending to instructions, 
and for being absent and bringing in medical excuses for 
"hearing" and "nerve" problems.  A subsequent consultation 
report from the mental hygiene clinic dated in November 
1982 shows that the veteran complained of being unemployed 
and of ringing in his ears.  He wore ear plugs to keep the 
noise out.  He reported that he had a "nervous breakdown" 
in 1975 but was unclear about any details, and said he 
heard his name called by his mother and sister when they 
were not present.  The diagnosis was probable 
schizophrenic disorder.  A November 1982 psychiatric 
consultation report shows that the veteran reported that 
he had ringing in his ears since 1970, due to exposure to 
noise from artillery, in Vietnam.  He said his nervous 
condition began in 1970, "right after Vietnam".  He said 
he began to hear voices in 1975.  He related that he 
received psychiatric treatment for about a month in 1975, 
and that he was referred to that psychiatrist (whose name 
he did not recall), by Dr. Sayan, a general practitioner.  
The diagnostic impression was rule out schizophrenia.

A November 1982 treatment note by a private physician, Dr. 
Bryant, indicated that the veteran had been referred by a 
VA hospital.  The veteran said he had been hearing voices 
for years.  He claimed that his nerve problems began 8+ 
years ago when he was struck on the head and had 
subsequent blackouts and dizzy spells.  The diagnostic 
impression was chronic paranoid schizophrenia.  Subsequent 
medical records reflect ongoing treatment for 
schizophrenic disorder.

In November 1982, the veteran submitted a claim for non-
service-connected pension, and said he had a nervous 
condition.  In the section of the form which asked if he 
had received any treatment while in service, he wrote 
"unknown".  He said he last worked at Andrews AFB as a 
woodworker for six years.  

At an April 1983 VA psychiatric examination, the veteran 
reported treatment in 1975 at Malcolm Grow Hospital for 
nervousness, insomnia, and ringing in the ears.  He 
reported VA treatment at the mental hygiene clinic in 
November and December 1982, and treatment at the day 
treatment center of DC General Hospital since December 
1982.  He reported that he worked at Andrews AFB from 
January 1972 to August 1978 when he lost his job because 
of difficulty hearing and following orders, and due to 
poor attendance.  He complained of auditory hallucinations 
and said he was taking anti-psychotic medication.  The 
diagnosis was schizophrenic disorder, residual type, 
chronic.

By a letter dated in February 1984, Dr. Bryant, a staff 
psychiatrist from the Area C Community Health Center of 
the District of Columbia, indicated that the veteran was 
being treated for schizophrenic process. 

At a March 1984 VA psychiatric examination, the veteran 
reported that he was first treated by a psychiatrist in 
1975, at which time he was hearing voices, and he thought 
his parents could read his mind.  The diagnosis was 
schizophrenic disorder, residual type. 

Records show that the veteran applied for a civil service 
disability retirement in March 1984 due to symptoms 
including nervousness and ringing in the ears.  By a 
letter dated in March 1984, a private physician, E. A. 
Sayan, MD, indicated that he treated the veteran from 
October 1975 to January 1978; he reported treatment for a 
cyst and for dizziness.  It was noted that the veteran had 
been referred for an electroencephalogram.  Dr. Sayan did 
not report treating the veteran for a psychiatric 
disorder, and did not mention a referral to a 
psychiatrist.

A September 1984 memorandum from Walter Reed Army Medical 
Center shows that the veteran reported that he was 
separated from his period of active duty service in 
September 1971.  He said that this period of active duty 
service was less than 120 days.  He stated that he began 
to experience auditory hallucinations and difficulty 
thinking clearly after falling in a foxhole in basic 
training, and that he was treated at the outpatient 
psychiatry clinic at Fort Dix prior to his discharge.  It 
was noted that medical records from Fort Dix were 
unavailable.  The veteran reported that his auditory 
hallucinations continued but he was able to work 
intermittently as a woodworker until 1978 and in the Army 
Reserves until approximately one year ago.  He reported 
treatment at the District of Columbia community health 
center since November 1982, at which time he reported an 
8-year history of "nerve problems" following head trauma.  
An examination was performed, and the diagnosis was 
schizophrenia, paranoid type, chronic.  It was determined 
that the veteran was medically unfit for military service 
due to his chronic psychotic condition.

In October 1984, the veteran submitted a claim for service 
connection for an acquired psychiatric disorder which he 
said was incurred during active duty.

At a Board hearing conducted in June 1985 pursuant to the 
veteran's claim for non-service-connected pension 
disability benefits, the veteran said he first became 
aware of mental impairment on January 20, 1970, while on 
the firing range.  He testified, "A sharp ringing in my 
ear started going.  And all of a sudden, after that, I 
fell right into the hole and trauma."  He said he was 
first treated for a nervous condition around January 20, 
1970 at Fort Dix.

At a February 1986 VA psychiatric examination, the veteran 
said he began hearing voices and having ringing in his 
ears on January 20, 1970, during boot camp.  He said he 
worked at Andrews Air Force Base in Malcolm Grow Hospital 
as a woodworker.  The diagnosis was schizophrenic 
disorder, paranoid, chronic.

In August 1986, the RO wrote to Andrews AFB and requested 
hospital records dated from January 1972 to the present, 
and wrote to Walter Reed Army Medical Center and requested 
hospital records dated from January 1981 to the present.  
By a  memorandum dated in September 1986, a representative 
from Walter Reed indicated that there were no records 
pertaining to the veteran.  By a memorandum dated in 
October 1986, a clerk from Malcolm Grow Medical Center at 
Andrews AFB indicated that there were no records 
pertaining to the veteran.

At a Board hearing conducted in March 1989, the veteran 
reiterated many of his assertions.  He stated that his 
first treatment for a nervous problem was around January 
20, 1970, when he was treated in a psychiatric ward at 
Fort Dix for ten days.  He later said that around January 
20, 1970, he was on the rifle range, and was told to fire 
from the foxhole position.  He said he fell into the hole, 
hit his head, and woke up in the hospital at Fort Dix.  He 
said he stayed at that hospital for "...so long they gave me 
an early out."  He testified that at that time he had 
anxiety and was hearing voices.  He asserted that his 
first post-service treatment for a nervous problem was in 
November or December 1971.  He did not recall who treated 
him at that time.  He also reported psychiatric treatment 
at Andrews AFB in about March 1972.  He said he had a 
nervous breakdown in 1975 and was hospitalized at Malcolm 
Grow Medical Center at Andrews AFB.  He reported VA 
treatment in about 1980 or 1981, after which he was 
transferred to DC General.

In July 1989, the Board denied the veteran's claim for 
service connection for a psychiatric disorder.  Evidence 
submitted subsequent to this decision is summarized below.

In November 1990, the veteran submitted an application to 
reopen his claim for service connection for a psychiatric 
disorder.  In a statement dated in April 1991, he 
reiterated many of his assertions.

VA medical records dated from 1986 to 2001 reflect 
treatment for paranoid schizophrenia.  A July 1986 
treatment note shows that the veteran reported that he was 
hospitalized for psychiatric complaints on two occasions 
at Fort Dix in 1970, and at Walter Reed in 1984.  The 
examiner noted that the veteran's reliability as an 
informant was questionable at the very best.  The 
diagnosis was adjustment disorder with mixed emotional 
features, rule out malingering, rule out paranoid 
schizophrenia.  A December 1990 VA psychological 
evaluation shows that the veteran reported that he had 
been hearing voices ever since a fall into a foxhole in 
1970.

At a July 1991 VA psychiatric examination, the veteran 
reiterated his statements regarding in-service incurrence 
of a psychiatric disorder.  The examiner noted that the 
veteran's history, including dates of service, was 
unclear.  The diagnoses were psychosis, probably 
schizophrenia, chronic undifferentiated type with onset 
perhaps 1982, perhaps 1970, but evidently persisting since 
1982, and mental retardation, moderate in severity.

By a statement dated in July 1992, the veteran reiterated 
many of his assertions.  He said he received an early 
separation from service due to ringing in his ears, and 
said this condition affected his thinking ability.  He 
said he did not report his psychiatric complaints at the 
time of his separation examination in 1971 because he was 
not thinking clearly.

At a November 1996 Board hearing, the veteran reiterated 
many of his assertions.  He contended that he was 
diagnosed with paranoid schizophrenia during his period of 
active duty service.  He said he was treated at Fort Dix 
and at "Mountain Grove" AFB Hospital during his period of 
active duty service.  He testified that at the time of his 
separation from active duty service, he was hospitalized 
at Fort Dix for paranoid schizophrenia.  He stated that he 
was treated by Dr. Sayan both during active duty service 
and soon after such service, but that he did not treat him 
for a psychiatric disorder.  He said Dr. Sayan referred 
him to another doctor for psychiatric treatment, but he 
did not remember the name of that doctor.  He reported 
treatment for a psychiatric disorder at "Mountain Glow 
Medical Center" and Walter Reed during the period from 
1972 to 1982.

In February 1997, the Board remanded the case to the RO 
for readjudication pursuant to the law and regulations 
pertaining to claims to reopen based on new and material 
evidence.

In August 1997, the RO wrote to Malcolm Grow Medical 
Center, at Andrews AFB, and requested hospital records 
pertaining to the veteran dated in January or February 
1970, and outpatient treatment records dated from January 
1970 to the present.  By a memorandum received in August 
1997, a clerk from Andrews AFB stated that no records were 
available at that facility.  It was noted that records 
might be obtained from the veteran or from the National 
Personnel Records Center (NPRC).

In August 1997, the RO wrote to the Army Hospital at Fort 
Dix, and requested hospital records pertaining to the 
veteran dated in January or February 1970, and outpatient 
treatment records dated from January 1970 to the present.  
By a memorandum dated in August 1997, a representative 
from Fort Dix indicated that no inpatient or outpatient 
records were found pertaining to the veteran. It was noted 
that records might be obtained from the NPRC.

In November 1997, the RO wrote to the NPRC and requested 
service medical records dated from 1970 to the present.  
Such records were again requested in August 1999.  

In August 1999, the RO wrote to Dr. Sayan and requested 
medical records pertaining to the veteran from September 
1970 to the present.  A note was subsequently received 
from Dr. Sayan's office stating that no records were 
available.

In April 2001, the veteran reported current VA treatment 
for a psychiatric disorder.  He also reported treatment by 
Dr. Bryant in 1983.

In memoranda dated in June 2001, the NPRC indicated that 
no records were found pertaining to the veteran.  It was 
suggested that such records might be obtained from the 
veteran's US Army reserve unit.

In June 2001 and January 2002, the RO wrote to the DC Army 
National Guard and requested medical records pertaining to 
the veteran.

In January 2002, the veteran's representative submitted a 
duplicate copy of the veteran's DD Form 214, and a copy of 
the veteran's report of separation and record of service 
in the Army National Guard.  He also submitted partially 
duplicative copies of service medical records during the 
veteran's period of reserve service, including an altered 
copy of a February 1980 report of medical history.  In 
this copy, unlike the copy previously of record, 
additional words in different handwriting were added at 
the end of the form, specifically, "complain about nervous 
[illegible]", and the box next to "nervous trouble of any 
sort", is now checked "yes", unlike on the copy previously 
of record.

In March 2002, the RO wrote to the Office of Personnel 
Records (OPM) and requested a copy of records pertaining 
to the veteran's claim for benefits with OPM.  Such 
records were subsequently received.  Associated with these 
records are partially duplicative medical records dated 
from 1975 to 1984.  Many of the records relate to 
treatment for unrelated conditions.  The first medical 
records relating to treatment for a psychiatric disorder 
are dated in the 1980s.

By a handwritten letter dated in May 2002, a VA 
psychiatrist noted that he was currently treating the 
veteran.  He stated, "Based on review of the information, 
the auditory hallucinations and impaired cognition which 
began after his fall into a foxhole during basic training 
is more likely than not proximally related to his current 
schizophrenia.  There is therefore a very strong 
likelihood that current psychiatric condition is related 
to the one he had while on active duty."

At an August 2002 VA psychiatric examination, the veteran 
gave a similar history as reported in previous 
examinations.  The examiner noted, "His service medical 
records consist entirely of dental records.  There's no 
mention of psychiatric illness."  The examiner diagnosed 
chronic schizophrenia.  He stated, "It is completely 
biological that his report of illness beginning on active 
duty is true.  However, the medical records and the claim 
files have no mention of mental illness and in fact all 
they have is mental [sic] records."  The examiner 
suggested that the RO should obtain additional service 
medical records.  He added:

If no additional medical records are 
available, I think the benefit of the 
doubt should go to the veteran and that 
we should assume he is being truthful.  
He says that he received 
neuropsychiatric treatment in 1970 or 
1971 which is completely consistent 
with this subsequent clinical course of 
illness.  In other words, it is 
completely plausible that he had a 
onset of schizophrenia in the early 
1970's while on active duty.  It may 
not have even been recognized directly 
as a psychosis at the time or may have 
been taught [sic] secondary to head 
trauma.  But there is no doubt that 
he's currently schizophrenic and is 
completely plausible that the onset was 
in 1970 during basic training.

Analysis

New and Material Evidence 

In the present case, a claim for service connection for a 
psychiatric disorder was denied by the Board in July 1989.  
This decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus 
v. Principi, 3 Vet. App. 510 (1992).

When the Board denied the claim for service connection for 
a psychiatric disorder in July 1989, it considered the 
veteran's service medical records (including medical 
records from the veteran's period of reserve service), and 
post-service medical records reflecting treatment for 
schizophrenic disorder.

Additional evidence submitted since the July 1989 decision 
includes VA medical records reflecting diagnoses of 
schizophrenia linked to military service.  Such records 
are both new and material, as they suggest service 
incurrence of a psychiatric disorder, and are therefore so 
significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2002); Hodge, supra.  In this regard, the Board 
again notes that, for the purpose of assessing whether 
evidence is new and material, it is presumed to be 
credible.

The Board therefore finds that the previously denied claim 
for service connection for a psychiatric disorder has been 
reopened by new and material evidence, and thus the claim 
must be reviewed on a de novo basis.  Manio, supra.

Service Connection for a Psychiatric Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, or 
injury incurred while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service incurrence will be 
presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran claims service connection for schizophrenic 
disorder which he asserts was incurred during his (1970-
1971) period of active duty service.  The service medical 
records from his period of active duty service are 
negative for a chronic psychiatric disorder.  On 
separation medical examination performed in August 1971, 
his psychiatric system was listed as clinically normal.  
No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included S-1 (normal) for the 
psychiatric system.  In a handwritten note on the August 
1971 examination report, the veteran wrote, "I am In Good 
Health."

Subsequent medical records, including service medical 
records from the veteran's reserve service, are negative 
for complaints or diagnosis of a psychiatric disorder 
until the early 1980s.  VA and private medical records 
dated since late 1982 reflect ongoing treatment for 
schizophrenic disorder.  A November 1982 treatment note by 
Dr. Bryant shows that the veteran reported that his nerve 
problems began 8+ years ago (i.e. 1974).  The diagnostic 
impression was chronic paranoid schizophrenia.  At an 
April 1983 VA psychiatric examination, the veteran 
reported treatment in 1975 at Malcolm Grow Hospital (at 
Andrews AFB) for nervousness.  At a March 1984 VA 
psychiatric examination, the veteran reported that he was 
first treated by a psychiatrist in 1975.  A September 1984 
memorandum from Walter Reed Army Medical Center shows that 
the veteran was diagnosed with schizophrenia, paranoid 
type, chronic.  It was determined that the veteran was 
medically unfit for military service due to his chronic 
psychotic condition.

The Board notes that the veteran has made conflicting 
statements on various topics over the years, including 
with respect to the date of incurrence of his first 
psychiatric symptoms.  He has variously stated that they 
began in 1975, in 1974, and lately, 1970.  The Board finds 
that some of his statements are simply not credible.  He 
has stated that he served in Vietnam, when his service 
personnel records demonstrate that he had no overseas 
service.  His first mention of the alleged January 1970 
foxhole incident was made in 1984, at which time he also 
said he had less than 120 days of active duty service, 
when he actually served for more than a year.  Service 
medical records show no mention of a fall or head trauma 
during his active duty service.  The veteran has stated 
that he was treated at an Air Force hospital during his 
period of active duty in the US Army.  He has stated that 
he was hospitalized at Fort Dix with paranoid 
schizophrenia at the time of his separation from active 
duty service, despite the fact that on separation 
examination, his psychiatric system was listed as normal.

The Board finds that despite the veteran's allegations 
regarding prior treatment for a psychiatric disorder, the 
first medical evidence of a psychiatric disorder is dated 
in 1982, years after his active duty service.  Moreover, 
there is no medical evidence linking a current psychiatric 
disorder to a period of active duty for training.  

The veteran has asserted that he incurred schizophrenic 
disorder during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his current psychiatric disorder began in 
service, does not constitute competent medical evidence of 
causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  In this 
regard, the Board notes that the recent medical opinions 
by VA doctors dated in May and August 2002 are clearly 
based on the veteran's reported history of incurrence of 
schizophrenia during active duty service.  As noted above, 
there is no evidence of an in-service fall in a foxhole, 
no medical evidence of a psychiatric disorder dated prior 
to the early 1980s, and no medical evidence of a 
psychiatric disorder during his period of active duty or 
for years thereafter.  Moreover, the August 2002 VA 
examiner stated that there were no available service 
medical records, but only dental records, when in fact 
there are service medical records in the claims file.  The 
Board assigns no probative value to the opinions expressed 
by the medical examiners as to the onset of the 
psychiatric disorder, based, as they were, on an 
unreliable and incredible history supplied by the veteran.

After consideration of all the evidence, and particularly 
in light of a medical record dated in 1982 in which the 
veteran reported the onset of his psychiatric symptoms in 
about 1974, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder.

Entitlement to service connection for a psychiatric 
disorder is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

